          Case 1:18-cr-00319-LTS Document 218 Filed 04/06/20 Page 1 of 2




                                         LAW OFFICE OF
                      LORRAINE GAULI-RUFO, ESQ.
                                      (LGR LAW, LLC)
NEW JERSEY OFFICE                                                         NEW YORK OFFICE
130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                          NEW YORK, NY 10004
(973) 239-4300                                                            (646) 779-2746

                                     LGAULIRUFO@GMAIL.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________


                                                                          April 6, 2020
Via ECF
Honorable Laura Taylor Swain

                                                               MEMO ENDORSED
United States District Court Judge
United States Courthouse
500 Pearl Street
New York. NY 10007-1312

                      Re: USA v. Fertides 18 CR. 319 (Castillo)
                            Modification of Bail Conditions
Dear Judge Swain:

        I was appointed to represent Bryan Castillo pursuant to the Criminal Justice Act (“CJA”).
Mr. Castillo was ordered to enter a detoxification program followed by a rehabilitation stay and
then enter an in-patient program for at least 3 months, which he did and complied with.
However, due to the pandemic, Good Samaritan, where he is inpatient right now, would like to
release him tomorrow. While Mr. Castillo would then be on his bail conditions previously
imposed by Your Honor, I would respectfully request that his bail conditions be modified to
remove the condition of house arrest, and all other conditions of bail imposed by Your Honor to
remain in effect., Carlos Ramirez, Mr. Castillo’s Pretrial Service Officer is recommending this
modification, and Karin Portlock, AUSA, concurs with Pretrial Service’s request. Your Honor’s
consideration of this request is greatly appreciated.

                                                                  Respectfully Submitted,

                                                                   s/
                                                                   Lorraine Gauli-Rufo, Esq.
                                                                   Attorney for Bryan Castillo
CC: Maurene Comey, AUSA
    Margaret Graham, AUSA
    Karin Portlock, AUSA                         The foregoing modification request is granted. DE# 218
    Hagen Scotten, AUSA                          resolved.

                                                 SO ORDERED.
                                                 4/6/2020
                                                 /s/ Laura Taylor Swain, USDJ
    Case 1:18-cr-00319-LTS Document 218 Filed 04/06/20 Page 2 of 2



Carlos Ramirez, PTSO
